I concur with the majority's finding that appellant's claim was untimely filed and was thus barred by the statute of limitations. However, I write separately to express my doubts as to the lead opinion's rationale excusing Allstate from liability for failure to certify the actual mileage on the odometer.
The action herein was dismissed on a summary judgment motion rendered in Allstate's favor. The standard for reviewing a summary judgment motion is as follows:
"A reviewing court must follow the standard set forth in Civ.R. 56 (C) when it reviews a summary judgment. Civ.R. 56 (C) provides that a summary judgment shall be rendered if the evidentiary materials and stipulations `show that there is no genuine issue as to any material fact and that the moving party is entitled to judgment as a matter of law.' Civ.R. 56 (C) further provides that:
"`A summary judgment shall not be rendered unless it appears from [the evidentiary materials and stipulations] and only therefrom, that reasonable minds can come to but one conclusion and that conclusion is adverse to the party against whom the motion for summary judgment is made, such party being entitled to have the evidence or stipulation construed most strongly in his favor.'"Jackson v. Lou Cohen, Inc. (1992), 84 Ohio App.3d 693, 696,618 N.E.2d 193, 196.
I find that Allstate's failure to disclose the true and accurate odometer reading is a genuine issue of material fact. Competent evidence was present in the record to indicate that Allstate did not report the true and accurate reading on *Page 377 
the odometer as is required by statute. Thus, in my opinion, summary judgment was improperly granted to Allstate.
R.C. 4505.06 (B)(2) provided:
"Each certificate of title shall also contain * * * at least the following statements: * * * I (we) certify that:. . . .(1) to the best of my (our) knowledge, the odometer reading reflects the actual mileage;. . . .(2) the odometer reading reflects mileage in excess of the designed mechanical limit 99,999 miles;. . . . .[or] (3) to the best of my (our) knowledge, the odometer reading is not the actual mileage and should not be relied upon * * * [and] that, while in my (our) possession:. . . .(1) the odometer of this vehicle was not altered, set back, or disconnected;. . . .[or] (2) the odometer of this vehicle was repaired or replaced."1
Clearly the legislature intended that a certificate of title be a complete report of the title of a motor vehicle upon which any person subsequently purchasing the vehicle has a right to rely.Stackhouse Oldsmobile, Inc. v. Petry (1967), 12 Ohio App.2d 68,78, 41 O.O.2d 122, 128-129, 231 N.E.2d 71, 78.
In the case at bar Allstate received a bill of sale from Lombardi in which he certified that the actual mileage was unknown. Allstate had actual knowledge that the true mileage was unverifiable and hence had a duty to provide that information in the appropriate area of the certificate of title. Having failed to do so, Allstate violated the express language of R.C. 4505.06
and should be held accountable for its omission. However, because the majority has determined that appellant's claim has failed to meet the requirements of the statute of limitations, I concur.
WAITE J., concurs with the foregoing concurring opinion.
1 This is the version of statute in effect on Oct 14, 1987 when Pancake acquired title to the car from Allstate. 142 Ohio Laws, Part I, 62. It has since been amended. *Page 378